Appeal from a judgment of the County Court of Che-mung County, rendered September 26, 1975, convicting defendant on his plea of guilty of the crime of criminal sale of a controlled substance in the third degree. Defendant was sentenced to a period of imprisonment with a minimum term of one year and a maximum of life. On this appeal he contends the sentence was harsh and excessive since lifetime probation should have been imposed as an alternative owing to his material assistance in the investigation and apprehension of other drug offenders (Penal Law, § 65.00, subd 1, par [b]). We have examined the question and find no merit in his arguments (People v Eason, 40 NY2d 297). Judgment affirmed. Koreman, P. J., Greenblott, Kane, Larkin and Herlihy, JJ., concur.